Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Goldman on 06/24/2022.

The application has been amended as follows: 
In claim 1, line 15, after “tissue” delete “at a radiobiologically effective dose greater
than that achieved by administration of the maximum tolerated dose of either the first or second agent alone, without increasing toxicity in normal tissue beyond that resulting from administration of the maximum tolerated dose of either the first or second agent alone” and insert ---said first agent being administered at a dose of 100-160 mCi total in a 2 week cycle and said second agent being administered at a dose of 300-500 mCi total in a 2 week cycle ---

In claim 26, line 12, after “tissue” delete “a radiobiologically effective dose greater than that achieved by administration of the maximum tolerated dose of either the first or second agent alone, without increasing toxicity in normal tissue beyond that resulting from administration of the maximum tolerated dose of either the first or second agent alone,” and insert --- said combination therapeutic being formulated so that said first agent is delivered at a dose of 100-160 mCi total in a 2 week cycle and said second agent is delivered at a dose of 300-500 mCi total in a 2 week cycle ---

In claim 52, line 2, after “claim” delete “51” and insert --- 50 --- 
Add New Claims
Claim 97.	The method of claim 1, wherein the first agent is administered at a dose of about 120-140 mCi total in a 2 week cycle.
Claim 98.	The combination therapeutic of claim 26, wherein said combination
therapeutic is formulated so that said first agent is delivered at a dose of about 120-140 mCi total in a 2 week cycle.

Claims 8 and 52 are rejoined. According to rejoinder provision under MPEP 821.04 claims are examined and allowed because they are dependent on allowed claims 1 and 26.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closet prior art was that which was cited in the previous office action filed on 10/05/2021. The prior art reference however, fails to teach the claimed method of treating prostate cancer by administering specific dosage combination of first targeting antibody component couple to a first cancer therapeutic component and a second targeting peptide or small molecule agent coupled to a second cancer therapeutic component targeting to prostate cancer tissue as recited in claims 1 and 26. Further Applicant (Declaration filed on 04/05/2022)  showing less cytotoxic effect by administering maximum dosage and combination of first and second agent for treating prostate cancer. Unexpectedly, mice administered with J591-225Ac in combination with PSMA 617-177Lu peptide had barely measurable tumors through day 132 (Fig 2 and 3, page 16 and 17).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/           Examiner, Art Unit 1618

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618